NOTICE OF ALLOWABILITY
Claims 1-20 are allowed.
With respect to claims 1, 10 and 16, the examiner first must note that, consistent with the Fed Circuit’s en banc holding in Citrix v Williamson [792 F.3d 1339 (Fed. Cir)], the limitation “the platform is configured to mount a piece of medical equipment to the cart” is read as a means plus function claim under 35 USC 112(f), whereby the structure is limited to that structure disclosed in the specification. Under Citrix, to rebut a presumption under 35 USC 112(f), Applicant is required to demonstrate how different components “interact with other components … in a way that might inform the structural character of the limitation-in question or otherwise impart structure.” See Citrix at 1351. That is, applicant must provide limitations which recite sufficiently definite structure. The claims presented here fail to do so. As such, those structures explicitly provided for in applicant’s specification are imputed into the claim. For the same reason, the limitation “an adapter plate securable to the piece of medical equipment and configured to releasably couple to the platform” is read as a means plus function claim under 35 USC 112(f), whereby the structure is limited to those structures explicitly disclosed in Applicant’s specification. 
The following is an examiner’s statement of reasons for allowance: the limitations “wherein the platform is configured to mount a piece of medical equipment to the cart; and an adapter plate securable to the piece of medical equipment and configured to releasably couple to the platform, wherein the adapter plate comprises a locking assembly having one or more handles that upon actuation releases the adapter plate 
For example, attention is directed to McRorie (US 2012/0236496), Brooks (US 10,453,572) and Ross (US 2010/0148458) which teaches a relevant apparatus. However, McRorie and Ross fail to read on the limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/EREZ GURARI/           Primary Examiner, Art Unit 3614